        Case 5:20-cv-00448-PRW Document 22 Filed 05/10/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JENNIFER RODGERS,                         )
                                          )
             Plaintiff,                   )
v.                                        )       Case No. CIV-2020-448-PRW
                                          )
OKLAHOMA CITY UNIVERSITY,                 )
                                          )
               Defendant.                 )

                   AMENDED NOTICE TO TAKE DEPOSITION

      TO:    Jennifer Rodgers
             c/o Mark Hammons
             Amber L. Hurst
             HAMMONS, HURST & ASSOCIATES
             325 Dean A. McGee Avenue
             Oklahoma City, Oklahoma 73102
             Telephone: (405) 235-6100
             Facsimile: (405) 235-6111
             amber@hammonslaw.com

       PLEASE TAKE NOTICE that counsel for the Defendant will take the deposition

upon oral examination of Plaintiff, Jennifer Rodgers, on Monday, May 24, 2021 at 9:00

a.m. at the offices of McAfee and Taft, Eighth Floor Two Leadership Square, 211 North

Robinson Avenue, Oklahoma City, Oklahoma 73102. Said deposition will be conducted

pursuant to the Federal Rules of Civil Procedure, before a Certified Shorthand Reporter.

The deposition will be recorded by stenographic means only and will continue from day

to day until complete. You are invited to attend and cross-examine. All or part of the

deposition testimony may be offered into evidence in this action.

      Dated this 10th day of May, 2021.



                                              1
Case 5:20-cv-00448-PRW Document 22 Filed 05/10/21 Page 2 of 3




                           Respectfully Submitted,

                           s/Joshua W. Solberg
                           Joshua W. Solberg, OBA #22308
                           Adrienne Martinez, OBA #33961
                           MCAFEE & TAFT A PROFESSIONAL
                           CORPORATION
                           Eighth Floor, Two Leadership Square
                           211 N. Robinson Ave.
                           Oklahoma City, OK 73102-7103
                           Telephone: (405) 235-9621
                           Facsimile: (405) 235-0439
                           josh.solberg@mcafeetaft.com
                           adrienne.martinez@mcafeetaft.com

                           ATTORNEYS FOR DEFENDANT




                              2
        Case 5:20-cv-00448-PRW Document 22 Filed 05/10/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that on May 10, 2021, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to the following registrants:

      Mark Hammons OBA #3784
      Amber L. Hurst, OBA #21231
      HAMMONS, HURST & ASSOCIATES
      325 Dean A. McGee Avenue
      Oklahoma City, Oklahoma 73102
      Telephone: (405) 235-6100
      Facsimile: (405) 235-6111
      amber@hammonslaw.com

      ATTORNEYS FOR PLAINTFF




                                       /s/Joshua W. Solberg
                                       Joshua W. Solberg




                                          3
